Citation Nr: 1811482	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual employability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel





INTRODUCTION

The Veteran served in active duty in the U.S. Army from December 1968 to January 1973.  The Veteran died in September 2017.  The Appellant is his surviving spouse and has been substituted for the Veteran as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified in a videoconference hearing in February 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The Veteran appealed the November 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2017, the Court granted a Joint Motion for Remand (JMR) to vacate and remand the November 2016 denial of TDIU.  The appeal was returned to the Board for action consistent with the October 2017 JMR.  
  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected PTSD, bilateral hearing loss, tinnitus, and inguinal hernia render him unable to secure or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met, including on an extraschedular basis.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Appellant has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). Further, as this constitutes a grant of the benefits sought, any error in the duties to notify and assist would be moot.

Legal Principles and Analysis

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. Pursuant to 38 U.S.C. § 5121(a), the deceased Veteran's surviving spouse is an eligible accrued benefits beneficiary. 

The Veteran died in September 2017. At the time of his death, he had an appeal pending before the Board for entitlement to a TDIU. The appellant is his surviving spouse, and submitted her claim for substitution in October 2017, within one year of his death. 38 U.S.C. § 5121(a). Accordingly, the Appellant is properly substituted as the claimant for purposes of processing the claims to completion.

Turning to the merits of the TDIU claim, the Veteran contended that he was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The Veteran was in receipt of a 50 percent rating for posttraumatic stress disorder from July 16, 2010 and a 10 percent rating for tinnitus from May 16, 2005, and noncompensable ratings for a right inguinal hernia and bilateral hearing loss.  The Veteran's current combined evaluation was 60 percent.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.

In this case, as the Veteran does not have at least one disability rated at least 60 percent disabling nor does he have two or more disabilities to bring his combined rating to 70 percent or more, the Veteran does not meet the schedular requirements for TDIU. However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the veteran is found unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2017).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3 (2015).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether her service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Evidence in his record, including medical treatment records and Social Security Administration (SSA) records, suggests that the Veteran's respiratory condition rendered him unable to secure and maintain gainful employment.  The Veteran's records also indicate that he suffered a skull fracture, lumbar issues, and had a history of alcoholism.  However, as discussed above, evidence of these conditions cannot be considered in the instant analysis as he was not service-connected for any disabilities outside of PTSD, tinnitus, an inguinal hernia, and bilateral hearing loss. 

Turning to the relevant evidence of record, the Veteran reported last working in 2009 as a custodian for the United States Postal Service.  He was employed with the U.S. Postal Service as a custodian for approximately 20 years, from June 1989 to October 2009.

With respect to education, the record shows that the highest grade the Veteran completed was the 7th grade but received a high school equivalency diploma.  He attended college but did not complete a bachelor's or associate's degree.

In his February 2015 videoconference hearing, the Veteran provided testimony of his PTSD symptoms and how his symptoms affected his work.  With respect to the Veteran's PTSD symptoms, he testified that he experienced nightmares three to five times a week and would wake up with night sweats. With respect to work, the Veteran indicated that his PTSD affected his performance at his job working as a letter carrier for the U.S. Postal Service in 2010.  While the Veteran was a letter carrier for 18 months, he noted he started having issues with his performance within the first six months of his job.  During the hearing, he testified that he couldn't handle the stress that his letter carrier position entailed.  It was difficult for him to remember names of those whose mail was on hold.  It was also difficult for him to keep track of time.  After months of discussions and negotiations with his management and the union, he was demoted to janitor since he was no longer able to handle his letter carrier position.  He indicated that he eventually took an early retirement and left his job as janitor, because he could no longer handle his job.  The Veteran also testified that he would not have been able to maintain employment because he did not feel he could be around people.  He did not like crowds, got nervous around people, and had a short temper.  The Veteran also testified that he discontinued working, because he was eligible to retire early.

The Veteran's wife also submitted lay statements with respect to how the Veteran's service-connected disabilities affected his employment.  With respect to the Veteran's PTSD, in an October 2012 letter, the Veteran's wife recalled two suicidal incidents.  First, the Veteran's wife recalled an incident where the Veteran wound up squeezed in between two tractor trailers on the highway without any knowledge of how he got there.  Second, the Veteran's wife found him standing in front of the medicine cabinet about to swallow a bottle of sleeping pills.  In addition, she noted that his hygiene was "disgusting at best."  She stated that he had panic attacks at least three times a week, lost sleep due to his panic attacks, and avoided family get togethers and large crowds.  He was distant with his daughters and their respective families.  

The medical evidence regarding the Veteran's employability as it relates to his bilateral hearing loss, tinnitus, and PTSD consists largely of VA treatment records.  There is no treatment of record regarding the Veteran's hernia, and as it was rated noncompensable, the record suggests that it was asymptomatic.

With respect to the Veteran's employability as related to his tinnitus and hearing loss, the most probative evidence of record is the 2013 VA examination.  In the August 2013 VA examination for hearing loss and tinnitus, the examiner noted that there was evidence of symptoms resulting in reduced reliability and productivity.  However, the examiner concluded that the Veteran's tinnitus did not impact ordinary conditions of his daily life.

With regard to the Veteran's employability as related to his PTSD, medical evidence of the Veteran's PTSD include treatment records from April 2001 to October 2011 from the VA Medical Center in Providence, Rhode Island. From April 2001 through September 2001, the Veteran complained of nightmares.

In December 2004, during an assessment of the Veteran, the examiner noted that the Veteran had a depressed and constricted mood and affect and a linear thought pattern.  The Veteran was assigned a GAF score of 50.  During another encounter in December 2004 related to the Veteran's issues with alcohol, the record indicated that he was intoxicated during an encounter in December 2004.  In this encounter, the Veteran had a depressed affect, angry and irritable mood, flat mood, and was euphoric.  The Veteran reportedly made suicidal statements and had access to a shotgun at home.  The examiner indicated the Veteran felt hopelessness and required inpatient stabilization.

From February 2005 to September 2005, the Veteran was seen almost monthly for his PTSD.  Generally, he arrived on time for his appointments and was alert, oriented, and cooperative.  His memory appeared intact.  He had an appropriate affect and good insight and judgment.  His GAF score during these visits ranged from 50 - 54.  During this time, the Veteran also attended PTSD-related group meetings, such as anger management skills classes.  He was shown to be making good progress during these meetings.  However, the evidence of record related to the Veteran's treatment for substance abuse also indicates two visits in May 2005 where the Veteran was assigned GAF scores of 30 and 35.  In one of these visits, he was seen as a threat to harm himself, others, or property.  The examiner indicated he required skilled observation, such as detox. 

The Veteran was also seen for his PTSD in February 2006 where he was assigned a GAF score of 45.  The record also indicates that the Veteran attended PTSD group meetings in February 2006, but he later dropped out in March 2006.

The Veteran was then seen for his PTSD in January 2008, February 2008, and October 2008.  During this time, the Veteran noted that he had trouble sleeping.  He was hypervigilant, had increased irritability, and was emotionally distant from his wife.  The examiner noted that he had a good mood and full affect in one visit in October 2008 and a sad, depressed, and flat affect in another October 2008 visit.  In October 2008, the examiner noted he was oriented to person, place, and time.  His judgment was fair.  He received a GAF score of 55 in February 2008 and 40 in October 2008.

In a December 2009 examination, the examiner indicated he met the criteria for consideration as a candidate of the mental health intensive case management (MHICM) team.  He was diagnosed with severe and persistent mental illness.  The Veteran had a sad/depressed mood and an anxious mood and affect.  However, the examiner noted that the Veteran had a good relationship with his current wife.  He had a good relationship with his sisters and brothers.  He was not unkempt, had no hallucinations, and was not withdrawn.  

Based on the Veteran's treatment records from February 2010 to November 2010, the Veteran continued to experience nightmares, had poor sleep, increasing sweats, and increased irritability.  He also experienced ongoing depression.  The Veteran also appeared groomed, alert, oriented, cooperative, pleasant, made good eye contact, and had normal speech and good concentration.  He had no evidence of acute suicidal, assaultive, or homicidal ideation. There was no evidence of memory impairment or other barriers to learning.  The examiner did note that he had increased anxiety in September 2010 in part due to his primary care physician informing him he only had about two years to live due to his COPD.  During this time, the Veteran was assigned GAF scores ranging from 51 - 55.

The evidence of record also indicates that the Veteran was seen for PTSD from April 2011 through October 2011.  During these visits, he was generally depressed and had periods of anger and resentment. He had moderate anxiety. He felt his nightmares were somewhat improved, but the nightmares continued.  The Veteran claimed he had fleeting suicidal ideation with no specific plan.  However, the Veteran also appeared engageble and social.  He had a responsive affect and appeared neat.  There was no evidence of memory impairment or other barriers to learning.  During his PTSD group meetings at this time, he appeared purposeful and engaged and appeared to grasp the material presented.  He had a social/engageable affect.  His GAF scores during this time ranged from 50 - 52. 

In an August 2013 VA examination for PTSD, the Veteran was diagnosed with PTSD, major depressive disorder, and alcohol abuse in full sustained remission.  With respect to PTSD, the examiner noted that the Veteran exhibited the following symptoms: depressed mood, anxiety, panic attacks occurring more than once a week, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, and disturbances of motivation and mood.  The examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner observed that the Veteran was casually dressed and groomed.  His speech and perception were within normal limits, and his insight and judgment appeared good.  The Veteran also denied any history of suicidal ideation.  The examiner opined that, with respect to all his mental diagnoses, the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had difficulty in adapting to stressful circumstances which include work or a worklike setting as well as difficultly in establishing and maintaining effective work and social relationships.  

The medical evidence of record shows that the Veterans PTSD, tinnitus and hearing loss, rendered him unemployable.  His GAF scores ranged from the 30s to the mid-50s, with the majority of the GAF scores assigned to the Veteran were around 50 - 53 range. A GAF score from 51 to 60 indicates moderate symptoms, however, the GAF is a scale, and the Veteran's scores were all in the lower end of the 51-60 range, thus, they were closer to the 41-50 range indicating serious symptoms. Treatment records noted severe and persistent mental illness, and the 2013 examiner noted that he had clinically significant distress in social and occupational functioning. The overall disability picture, to include the suicidal ideations and intent discussed by his wife, along with his poor hygiene at home, indicates a mental impairment that forced him into early retirement as he testified at his hearing. This finding is further supported by the evidence of record that the Veteran had to leave a mail carrier position for a janitorial position due to his PTSD. In addition, it was noted that his hearing loss and tinnitus further reduced his reliability and productivity.  Given the Veteran's educational and work background, and the severity of his service-connected conditions, the most probative evidence of record is in favor of the Veteran's claim. 

In sum, considering the Veteran's lay statements, his wife's lay statements, his educational background, the treatment records, and the August 2013 VA examination, the Board finds that the evidence of record supports a grant of TDIU on an extraschedular basis from the time he retired in 2009. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


